NO. 07-02-0021-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                   APRIL 15, 2002

                         ______________________________


                       CEDRIC JEROME HENRY, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

        FROM THE CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY;

              NO. 82275; HONORABLE CHARLES D. CARVER, JUDGE

                        _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


                            ABATEMENT AND REMAND


      Upon a plea of not guilty, appellant Cedric Jerome Henry was convicted by a jury

of murder and punishment was assessed at life imprisonment and a $10,000 fine.

Appellant timely perfected his appeal and pursuant to Rule 35.3(b)(2) of the Texas Rules

of Appellate Procedure, requested that the reporter’s record be prepared. The clerk’s
record was filed on January 11, 2002. The reporter’s record was due to be filed on March

8, 2002, but has yet to be filed. By letter dated March 20, 2002, this Court notified the

official court reporter, Margaret Thorne, of the defect. The Court also requested that in the

event the record could not be immediately filed, that Ms. Thorne complete a form for an

extension of time that was enclosed with this Court’s letter within ten days. Ms. Thorne did

not file the reporter’s record nor file a request for an extension of time. Thus, we now

abate this appeal and remand the cause to the trial court for further proceedings. See Tex.

R. App. P. 37.3(a)(2).


       Upon remand, the trial court shall immediately cause notice of a hearing to be given

and, thereafter, conduct a hearing to determine the following:


       1.     whether appellant desires to prosecute this appeal, and if so,
       2.     whether appellant is indigent; and
       3.     why appellant has been deprived of a reporter’s record.


The trial court shall cause the hearing to be transcribed. Should it be determined that

appellant does want to continue this appeal and is indigent, then the trial court shall also

take such measures as may be necessary to assure appellant a reporter’s record. The

trial court shall execute findings of fact, conclusions of law, and such orders as the court

may enter regarding the aforementioned issues, and cause its findings and conclusions

to be included in a supplemental clerk’s record. A supplemental record of the hearing shall



                                             2
also be included in the appellate record. Finally, the trial court shall file the supplemental

records with the Clerk of this Court by Friday, May 31, 2002.


       It is so ordered.


                                                  Per Curiam


Do not publish.




                                              3